 Case 1:18-cv-00169-CRK Document 76             Filed 09/03/19    Page 1 of 32


                    UNITED STATES COURT OF INTERNATIONAL TRADE
                    BEFORE THE HONORABLE CLAIRE R. KELLY, JUDGE




                                         )
HUSTEEL CO., LTD., HYUNDAI STEEL         )
COMPANY, SEAH STEEL CORPORATION,         )
AND NEXTEEL CO., LTD.,
                                         )
                          Plaintiffs,    )
                                         )
                     v.
                                         )
UNITED STATES,                           )
                                                 Consolidated Court
                          Defendant,     )
                                                 No. 18-00169
                                         )
                    and                  )
CALIFORNIA STEEL INDUSTRIES, TMK         )
IPSCO, WELSPUN TUBULAR LLC USA,          )
AND MAVERICK TUBE CORPORATION,           )
                                         )
                          Defendant-     )
                          Intervenors.   )




                                 REPLY BRIEF OF
                             SEAH STEEL CORPORATION

                                  PUBLIC DOCUMENT




                                             LAW OFFICE OF JEFFREY M. WINTON PLLC
                                             1900 L Street, N.W., Suite 611
                                             Washington, D.C. 20036
                                             (202) 774-5500

                                             Attorneys for SeAH Steel Corporation




September 3, 2019
   Case 1:18-cv-00169-CRK Document 76                                     Filed 09/03/19              Page 2 of 32



                                                      Table of Contents

                                                                                                                               Page

ARGUMENT ............................................................................................................................ 2

       A.     Commerce’s Refusal to Use SeAH’s Sales to Canada
              as the Basis for Normal Value Was Unlawful....................................................... 2

             1.       The Canadian Findings on Which Commerce Relied Do Not
                      Provide a Basis for Disregarding SeAH’s Canadian Sales
                      under the Statute, Regulations, or Commerce’s Past Practice ...................... 2

             2.       Commerce’s Decision to Disregard SeAH’s Sales
                      o Canada Is Inconsistent with Its Treatment
                      of an Identical Situation in the OCTG Reviews ............................................ 6

                      a.     Commerce’s Determinations in the OCTG Reviews
                             Used SeAH’s “Dumped” Sales to Canada as the Basis
                             for Normal Value for SeAH and Other Respondents ............................ 6

                      b.     Commerce Was Aware in the OCTG Reviews that
                             There Was a Final Canadian Determination of
                             Dumping, and Not Just a “Pending” Proceeding ................................ 10

             3.       The Past Decisions Cited by Defendant
                      and Defendant-Intervenor Are Irrelevant .................................................... 11

       B.     This Court Should Continue to Find that Commerce’s Adjustment
              to Constructed Value for an Alleged Particular Market Situation
              Is Contrary to Law and Unsupported by Substantial Evidence ........................... 14

             1.       The Court’s Decision in NEXTEEL1 Is Not
                      Meaningfully Distinguishable from This Case ........................................... 14

                      a.     The Fact that Commerce Changed Its Position
                             between the Preliminary and Final Determinations
                             in OCTG1 Is Not a Meaningful Distinction ........................................ 15

                      b.     The Record in This Case Is Substantively the
                             Same as the Record Before Commerce in OCTG1 ............................. 16

                      c.     Commerce’s Decision Not to Defend its Particular
                             Market Situation Decision in NEXTEEL1 Does Not
                             Prevent the Court from Relying on That Case .................................... 18




                                                                 (i)
   Case 1:18-cv-00169-CRK Document 76                                     Filed 09/03/19             Page 3 of 32




                                                                                                                               Page

             2.      Commerce’s Finding Was Insufficient,
                     on Its Face, to Satisfy the Statutory
                     Requirement for Adjusting Constructed Value ........................................... 19

             3.      Commerce’s Use of a “Particular Market Situation”
                     Adjustment Based on the Adverse-Facts-Available Subsidy
                     Rate Applied to POSCO in the Hot-Rolled Coil CVD
                     Investigation Is Contrary to Law and Must Be Revised ............................. 21

                     a.      Commerce Failed to Make the Required Statutory
                             Determination of an Upstream Subsidy Before
                             Adjusting Respondents’ Cost of Production ....................................... 21

                     b.      Commerce Failed to Support Its
                             Chosen Particular Market Situation
                             Adjustment with Substantial Evidence................................................ 23

       C.     SeAH Has Not Waived Arguments Concerning
              Commerce’s Use of the Differential Pricing Analysis ........................................ 25

CONCLUSION ........................................................................................................................ 26




                                                                (ii)
   Case 1:18-cv-00169-CRK Document 76                                 Filed 09/03/19            Page 4 of 32



                                                 Table of Authorities

                                                                                                                         Page

COURT DECISIONS

Alloy Piping Products v. United States,
    201 F.Supp.2d 1267 (Ct. Int’l Trade 2002) ....................................................................12

Calgon Carbon v. United States,
   slip op. 11-21 (Ct. Int’l. Trade Feb. 7, 2011) .................................................................11

Camreta v. Greene,
  563 U.S. 692 (2011) .......................................................................................................25

China Nat. Mach. Imp. & Exp. Corp. v. United States,
   27 Ct. Int’l Trade 255 (Ct. Int’l Trade 2003) .................................................................22

Easley v. Cromartie,
   532 U.S. 234 (2001) .......................................................................................................18

E.I. DuPont De Nemours & Co. v. United States,
    23 Ct. Int’l Trade 343, 1999 WL 378258 (Ct. Int’l Trade 1999) ..................................17

NEXTEEL Co., Ltd. v. United States,
  355 F. Supp. 3d 1336 (Ct. Int’l Trade 2019) .......................................................... passim

NEXTEEL Co., Ltd. v. United States,
  No. 18-00083, slip op. 19-73 (Ct. Int’l Trade June 17, 2019)................................ passim

POSCO v. United States,
  378 F. Supp. 3d 1348 (Ct. Int'l Trade 2019) ..................................................................25

Qingdao Taifa v. United States,
   637 F. Supp. 2d 1231 (Ct. Int’l. Trade 2009) .................................................................11

Rubin v. Islamic Republic of Iran,
   138 S. Ct. 816 (2018) .....................................................................................................20

United States v. Menasche,
   348 U.S. 528 (1955) .......................................................................................................20

Yangzhou Bestpak Gifts & Crafts Co. v. United States,
   716 F.3d 1370 (Fed. Cir. 2013) ......................................................................................24

Zhaoqing Tifo New Fibre v. United States,
   60 F. Supp. 3d 1328 (Ct. Int’l. Trade 2015) ...................................................................11



                                                             (iii)
   Case 1:18-cv-00169-CRK Document 76                                    Filed 09/03/19              Page 5 of 32




                                                                                                                              Page

ADMINISTRATIVE DETERMINATIONS

Certain Carbon and Alloy Steel Cut-to-Length Plate from Korea,
   82 Fed. Reg. 16,341 (April 4, 2017) ..............................................................................23

Certain Hot-Rolled Steel Flat Products from the Republic of Korea,
   84 Fed. Reg. 28,461 (June 19, 2019) .............................................................................24

Certain New Pneumatic Off-the-Road Tires,
   77 Fed. Reg. 52,683 (Aug. 30, 2012) .......................................................................22, 23

Certain Oil Country Tubular Good from the Republic of Korea,
   82 Fed. Reg. 18,105 (April 17, 2017) .................................................................... passim

Certain Oil Country Tubular Good from the Republic of Korea,
   83 Fed. Reg. 17,149 (April 18, 2018) .................................................................... passim

Certain Polyester Staple Fiber from Korea,
   68 Fed. Reg. 59,366 (Oct. 15, 2003) ..................................................................12, 13, 14

Certain Preserved Mushrooms from India,
   67 Fed. Reg. 46,172 (July 12, 2002) ............................................................................4, 9


STATUTES AND REGULATIONS

19 C.F.R. § 351.404 .........................................................................................................4, 13

Tariff Act of 1930, as amended, § 771, 19 U.S.C. § 1677 ........................................... passim

Tariff Act of 1930, as amended, § 771A, 19 U.S.C. § 1677-1 .............................................21

Tariff Act of 1930, as amended, § 773, 19 U.S.C. § 1677b ......................................... passim

Tariff Act of 1930, as amended, § 777A, 19 U.S.C. § 1677f-1 ...........................................22

Uruguay Round Agreements Act § 102, 19 U.S.C. § 3512 ...................................................6

U.S. CONST. art. III, § 2 ........................................................................................................25

OTHER AUTHORITIES

Restatement Third of the Foreign Relations Law of the United States,
   §483 (1986) ......................................................................................................................6




                                                                (iv)
  Case 1:18-cv-00169-CRK Document 76             Filed 09/03/19    Page 6 of 32


                   UNITED STATES COURT OF INTERNATIONAL TRADE
                   BEFORE THE HONORABLE CLAIRE R. KELLY, JUDGE


                                            )
HUSTEEL CO., LTD., HYUNDAI STEEL            )
COMPANY, SEAH STEEL CORPORATION,            )
AND NEXTEEL CO., LTD.,
                                            )
                            Plaintiffs,     )
                                            )
                     v.
                                            )
UNITED STATES,                              )
                                                  Consolidated Court
                            Defendant,      )
                                                  No. 18-00169
                                            )
                    and                     )
CALIFORNIA STEEL INDUSTRIES, TMK            )
IPSCO, WELSPUN TUBULAR LLC USA,             )
AND MAVERICK TUBE CORPORATION,              )
                                            )
                            Defendant-      )
                            Intervenors.    )


                                   REPLY BRIEF OF
                               SEAH STEEL CORPORATION

    This reply brief is submitted on behalf of SeAH Steel Corporation (“SeAH”) in reply

to the Response Briefs submitted by Defendant and Defendant-Intervenors on July 29 in

the appeal of the final determination by the Department of Commerce (“Commerce”) in

the first administrative review of the antidumping duty order on Welded Line Pipe

(“Line Pipe”) from Korea.
    Case 1:18-cv-00169-CRK Document 76                Filed 09/03/19    Page 7 of 32



                                           ARGUMENT

       A.    Commerce’s Refusal to Use SeAH’s Sales to Canada
             as the Basis for Normal Value Was Unlawful

             1.   The Canadian Findings on Which Commerce Relied Do Not
                  Provide a Basis for Disregarding SeAH’s Canadian Sales
                  under the Statute, Regulations, or Commerce’s Past Practice

       In the Canadian investigation of SeAH’s sales, the Canadian Border Security Agency

(“CBSA”) made the following findings:

             (1) The quantity of SeAH’s sales of Line Pipe in Korea was insufficient to

                  provide a viable basis for comparison to SeAH’s sales to Canada and, as a

                  result, “normal value” should be based on a constructed value.1 (The CBSA

                  did not consider whether SeAH had a viable third-country market that might

                  be used as the basis for normal value.)

             (2) In calculating constructed value, the profit amount (“CV Profit”) should be

                  based on SeAH’s profit on sales of Line Pipe in Korea, even though the

                  CBSA had found that the sales in the Korean market did not provide a

                  viable basis for comparison.2

             (3) In reporting its sales of Line Pipe in Korea, SeAH had failed to report

                  domestic sales of Line Pipe that had been produced by other manufacturers.

                  Instead, SeAH only reported sales of Line Pipe that SeAH itself had

                  produced.3


1
 See CBSA Final Determination at 15 (para. 89). (A copy of the CBSA determination was
provided in Exhibit 1 to Maverick’s June 27, 2018, Response to Factual Information
(Public Record Document (“PR”) 308)).
2
    Id. at 15 (para. 91).
3
    Id. at 15 (para. 87).


                                               -2-
    Case 1:18-cv-00169-CRK Document 76               Filed 09/03/19     Page 8 of 32



             (4) The failure to report sales of Line Pipe in Korea produced by other

                  manufacturers justified the use of adverse inferences in calculating CV

                  Profit. 4 As a result, the CBSA used the highest profit on any of SeAH’s

                  home-market sales as the CV Profit figure when calculating constructed

                  value. 5

             (5) The weighted-average prices for SeAH’s sales of Line Pipe to Canada were

                  lower, on average, than the cost-plus-profit constructed values calculated

                  using the inflated CV Profit figure that had been selected using adverse

                  inferences.6

As a result of these findings, the CBSA determined that SeAH’s sales to Canada were

“dumped” within the meaning of Canadian law. And, in its final determination in the first

Line Pipe review, Commerce held that the mere fact that the CBSA had found that SeAH’s

sales to Canada were “dumped” within the meaning of Canadian law meant that those sales

were not “representative” within the meaning of U.S. law and, therefore, could not be used

as the basis for calculating normal value for comparison to SeAH’s U.S. sales.7




4
    Id. at 15 (para. 90).
5
    Id.
6
    Id. at 16 (para. 94).
7
  See Issues and Decision Memorandum for the Final Results of the 2015-2016
Administrative Review of the Antidumping Duty Order on Welded Line Pipe from Korea
at 46 (July 11, 2018) (hereinafter “Final I&D Memo”) (PR-322).


                                               -3-
     Case 1:18-cv-00169-CRK Document 76              Filed 09/03/19     Page 9 of 32



       However, as demonstrated in our initial brief, the specific findings that the CBSA

made to justify its dumping determination were irrelevant under U.S. law:

            (1) Commerce’s regulations establish a preference for using third-country sales,

                 rather than constructed value, to calculate normal value.8 During the period

                 that the CBSA considered, SeAH had third-country sales that were well in

                 excess of its sales to Canada.9

            (2) Under Commerce’s longstanding practice, sales in a home market that do

                 not meet the 5-percent viability threshold will not be used in the calculation

                 of CV Profit.10

            (3) Under the U.S. statute, the “foreign like product” includes only

                 home-market sales of merchandise produced by the same manufacturer that

                 produced the merchandise exported to the United States. Home-market

                 sales of merchandise produced by other manufacturers are not part of the




8
 See 19 C.F.R. § 351.404(f) (“The Secretary normally will calculate normal value based
on sales to a third country rather than on constructed value if adequate information is
available and verifiable….”).
9
  In the Canadian investigation of SeAH’s exports to Canada, SeAH’s sales to the United
States would be considered third-country sales. The evidence demonstrates that the
quantity of SeAH’s sales to the United States were far more than 5 percent of SeAH’s sales
to Canada during the relevant periods. See, e.g., SeAH’s April 5, 2017, Submission at
Appendix A-1 (PR-42, Confidential Record Document (“CR”) 7).
10
  See, e.g., Certain Preserved Mushrooms from India: Final Results of Antidumping Duty
Administrative Review, 67 Fed. Reg. 46,172 (July 12, 2002), and accompanying Issues and
Decision Memorandum at cmt. 1 (“{B}ecause {respondent} Weikfield had no viable home
or third country market during the POR, we derived profit and selling expenses … for the
purpose of calculating constructed value in accordance with section 773(e)(2)(B)(iii) of the
Act.”).


                                              -4-
 Case 1:18-cv-00169-CRK Document 76                  Filed 09/03/19    Page 10 of 32



                 “foreign like product,”11 and do not have to be reported in response to

                 Commerce’s questionnaires.

            (4) The U.S. statute provides that, when CV Profit is based on the exporter’s

                 own home-market sales, only sales of the “foreign like product” may be

                 considered.12 As a result, home-market sales of merchandise produced by

                 other manufacturers cannot be used in the calculation of CV Profit.

            (5) The U.S. statute provides that home-market sales may be disregarded if

                 made at prices below the cost of production (provided certain additional

                 conditions are satisfied).13 The statute does not authorize Commerce to

                 disregard third-country sales that are made at prices below the cost-plus-

                 profit constructed value.

In these circumstances, if Commerce itself had made the specific findings that the CBSA

relied upon, those findings would not have provided a basis for disregarding SeAH’s sales

to Canada under U.S. law. Indeed, we are not aware of a single case in the entire history of

Commerce’s administration of the U.S. antidumping laws in which Commerce itself has

examined whether third-country sales were made at prices below a cost-plus-profit

constructed value (even when constructed value was calculated strictly in accordance with

U.S. law) as part of its determination whether the third-country sales could be used to

calculate normal value.




11
     See 19 U.S.C. § 1677(16). See also SeAH’s Initial Brief at 12 n.31.
12
     See 19 U.S.C. § 1677b(e)(2)(A). See also SeAH’s Initial Brief at 13 n.33.
13
     See 19 U.S.C. §§ 1677(15)(a) and 1677b(b)(1).


                                              -5-
 Case 1:18-cv-00169-CRK Document 76                Filed 09/03/19    Page 11 of 32



       Commerce asserted that it could nevertheless rely on the fact that the CBSA called

SeAH’s sales “dumped,” even though the CBSA’s methodologies differed from those

required by U.S. law, because the CBSA’s determination was made in accordance with

WTO rules.14 However, the WTO rules do not supersede the provisions of U.S. law.15

And, U.S. law itself forbids “recognition” of the CBSA’s determination in U.S. legal

proceedings.16 In short, Commerce’s rejection of SeAH’s third-country sales based solely

on the CBSA’s determination was contrary to law, and cannot be sustained.

       Significantly, the Response Briefs submitted by Defendant and Defendant-Intervenors

utterly fail to address the fundamental inconsistency of the CBSA’s determination with

U.S. law. They do not provide any legal justification for Commerce’s unlawful

“recognition” of the CBSA determination. In these circumstances, Commerce’s

determination cannot be sustained.

            2.   Commerce’s Decision to Disregard SeAH’s Sales
                 to Canada Is Inconsistent with Its Treatment
                 of an Identical Situation in the OCTG Reviews

                 a.   Commerce’s Determinations in the OCTG Reviews
                      Used SeAH’s “Dumped” Sales to Canada as the Basis
                      for Normal Value for SeAH and Other Respondents

       As explained in our initial brief, Commerce faced the very same issue — whether,

when calculating normal value for SeAH’s U.S. sales, it should include sales to Canada


14
     See Final I&D Memo at 46 (PR-322).
15
  See 19 U.S.C. § 3512 (a)(1) (“No provision of any of the Uruguay Round Agreements,
nor the application of any such provision to any person or circumstance, that is inconsistent
with any law of the United States shall have effect.”).
16
  See SeAH’s Initial Rule 56.2 Brief at 11-12 (citing Restatement Third of the Foreign
Relations Law of the United States §483 (1986) (administrative determinations by foreign
government agencies that relate to taxes, fines or other penalties are not entitled to
“recognition” in U.S. legal proceedings)).


                                             -6-
 Case 1:18-cv-00169-CRK Document 76                Filed 09/03/19     Page 12 of 32



that the CBSA had found to be dumped — in the first review of the antidumping order on

Oil Country Tubular Goods (“OCTG1”). The CBSA’s final determination in its

investigation of OCTG was part of the record of OCTG1.17 Furthermore, one of the

domestic parties in that review explicitly argued that, in light of the CBSA determination,

Commerce should find that SeAH’s sales to Canada were not “representative” and thus

should not be used as the basis for normal value.18 Despite that argument, Commerce used

SeAH’s sales to Canada as the basis for normal value for SeAH’s U.S. sales.19




17
 See Maverick Tube Corporation’s April 21, 2016, Market Viability Allegation in
OCTG1, Exhibit 4.
18
     In its April 21, 2016, submission in OCTG1, Maverick argued:
            Further, the Canadian sales are not an appropriate basis of comparison
            under the statute because they are dumped. In the Canadian OCTG
            investigation discussed above, the Canadian government found that
            SeAH’s sales to Canada between January 2013 and March 2014 were
            dumped at an AD rate of 8.8%. According to the statute, the
            Department will not use third country sales to calculate the normal
            value if the price in the third country is “unrepresentative” or the
            agency “does not determine that the particular market situation in such
            other country prevents a proper comparison with the export price or
            constructed export price.” As such, the Canadian sales are not
            “representative” of fairly traded third-country sales, and the dumping
            in Canada that has been confirmed by the Canadian authorities
            establishes a particular market situation in Canada such that it is not
            possible for a fair comparison to be made.
Id. at 14 (footnotes omitted).
19
  See Certain Oil Country Tubular Goods from Korea: Preliminary Results of
Antidumping Duty Administrative Review; 2014-2015, 81 Fed. Reg. 71074 (Oct. 14, 2016),
and accompanying Decision Memorandum at 16. See also Certain Oil Country Tubular
Goods from Korea: Final Results of Antidumping Duty Administrative Review; 2014-2015,
82 Fed. Reg. 18105 (April 17, 2017), and accompanying Issues and Decision
Memorandum (hereinafter “OCTG1 I&D Memo”) at 49-50 (describing use of third-
country sales to Canada to calculate normal value for SeAH).


                                             -7-
 Case 1:18-cv-00169-CRK Document 76                Filed 09/03/19     Page 13 of 32



       Both Defendant and Defendant-Intervenors appear to suggest that Commerce’s

decision in OCTG1 is irrelevant, because none of the parties challenged Commerce’s use

of the sales to Canada as the basis for normal value for SeAH in the briefs submitted after

the preliminary determination. But the decision of all parties to accept Commerce’s

preliminary determination does not erase Commerce’s determination. Instead, a

preliminary determination that is unchanged in the final results is a final determination.

       Furthermore, it is clear that Commerce’s final determination in OCTG1 did consider

the significance of the CBSA’s dumping determination. While none of the parties

explicitly challenged Commerce’s preliminary determination to use the sales to Canada as

the basis for normal value for SeAH, another respondent, NEXTEEL, challenged the use of

the profit on those sales as the basis for CV Profit. In its final determination, Commerce

reviewed the arguments by the parties on that issue, and held that SeAH’s “dumped” sales

to Canada could be used to calculate CV Profit.20 That determination has been upheld by

this Court.21 Furthermore, Commerce’s subsequent decision to use the profit on SeAH’s

“dumped” sales to Canada as the basis for CV Profit in the second OCTG review

(“OCTG2”)22 has also been upheld by this Court.23

       Defendant-Intervenor Maverick also appears to contend that the holdings by

Commerce and this Court concerning the use of “dumped” sales in calculating CV Profit


20
     See OCTG1 I&D Memo at 11-14.
21
  See NEXTEEL Co., Ltd. v. United States, 355 F. Supp. 3d 1336, 1353 (Ct. Int’l Trade
2019) (hereinafter “NEXTEEL1”).
22
  Certain Oil Country Tubular Good from Korea, 83 Fed. Reg. 17149 (April 18, 2018),
and accompanying Issues and Decision Memorandum (hereinafter “OCTG2 I&D Memo”).
23
  See NEXTEEL Co., Ltd. v. United States, No. 18-00083, slip op. at 17-18 (Ct. Int’l Trade
June 17, 2019) (hereinafter “NEXTEEL2”).


                                             -8-
 Case 1:18-cv-00169-CRK Document 76                 Filed 09/03/19     Page 14 of 32



are irrelevant to the issues raised in this appeal, because the calculation of CV Profit is

distinct from the determination whether Canada was a “viable” market.24 But that

assertion ignores the fact that Commerce itself has held that it will not calculate CV Profit

based on sales in a non-viable market.25 In such circumstances, the decision to use SeAH’s

Canadian sales as the basis for CV Profit necessarily required a determination that the

Canadian market was viable.

       More generally, the attempt by Defendant and Defendant-Intervenors to distinguish

the holdings in OCTG1 and OCTG2 from the decision in the Line Pipe case is

fundamentally inconsistent with Commerce’s reasoning in this case. According to

Commerce, the CBSA’s finding that SeAH’s sales to Canada were “dumped” meant that

the prices for those sales were “distorted” and that any comparison based on those prices

would be “inaccurate.”26 But, if that were the case, a CV Profit based on those sales to

Canada would also be “distorted,” and any comparison using a normal value calculated

using that CV Profit would be “inaccurate.” Neither Defendant nor Defendant-Intervenors

have explained why the use of distorted figures that lead to inaccurate comparisons should

be permitted when normal value is based on constructed value calculated using the profit

on third-country sales, but not when normal value is based directly on third-country sales.




24
  See Defendant’s Response Brief at 44-46; Defendant-Intervenor Maverick’s Response
Brief at 12.
25
  See, e.g., Certain Preserved Mushrooms from India, 67 Fed. Reg. 46,172, and
accompanying Issues and Decision Memorandum at cmt. 1.
26
     See Final I&D Memo at 46 (PR-322).


                                             -9-
 Case 1:18-cv-00169-CRK Document 76                   Filed 09/03/19    Page 15 of 32



                 b.   Commerce Was Aware in the OCTG Reviews that
                      There Was a Final Canadian Determination of
                      Dumping, and Not Just a “Pending” Proceeding

       Defendant’s Response Brief initially asserted that Commerce’s inconsistent treatment

of “dumped” sales to Canada was justified, because there allegedly was no final Canadian

determination of dumping at the time of the decision in OCTG1, but there was a final

Canadian determination at the time of the decision in the Line Pipe review. 27 However,

the assertion that there was no final Canadian determination of dumping at the time of the

decision in OCTG1 is false, as Defendant has subsequently admitted.28

       Defendant-Intervenor Maverick has suggested that SeAH’s arguments somehow

failed to properly bring the inconsistency with OCTG1 to Commerce’s attention, because

SeAH presented an estoppel argument that Commerce properly rejected.29 But that

suggestion misstates the nature of SeAH’s claims before Commerce. In the proceedings

before Commerce, Maverick’s claimed that “dumped” third-country sales had to be

rejected automatically by Commerce. In response, SeAH pointed out that Maverick’s

assertion was directly inconsistent with Commerce’s past practice, as exemplified by the

decision in OCTG1.30 The fact that SeAH also argued that Maverick should be estopped



27
     Defendant’s Response Brief at 45.
28
     See Defendant’s August 27, 2019, Notice of Correction.
29
     See Maverick’s Response Brief at 12.
30
     As SeAH explained in its rebuttal brief to Commerce,
            Wiley Rein suggests, falsely, that a finding of dumping in Canada
            must automatically disqualify SeAH’s sales in that market from use in
            the determination of normal value. But the Department has, in the
            past, relied on third-country sales that were subject to a dumping
            finding in the third country as the basis for normal value. Indeed, just
            last year, the Department based normal value for SeAH in the first
                                                           (footnote continued on following page)

                                             - 10 -
 Case 1:18-cv-00169-CRK Document 76                  Filed 09/03/19    Page 16 of 32



from even raising the issue does not mean that SeAH failed to point out the legal error in

Maverick’s claim.31

     Finally, we note that, even if SeAH had failed to address the decision in OCTG1

before Commerce, any suggestion that SeAH failed to exhaust administrative remedies

would still be frivolous: Because Commerce’s preliminary determination based normal

value on SeAH’s third-country sales to Canada, and because SeAH agreed with that

determination, it is well-settled that SeAH was not required to address the issue in its briefs

before the agency.32

          3.   The Past Decisions Cited by Defendant
               and Defendant-Intervenor Are Irrelevant

     In its Response, Defendant contends that Commerce’s decision to disregard the

“dumped” sales to Canada was justified by this Court’s decision in the Alloy Piping case.




(footnote continued from previous page)
          review of Oil Country Tubular Goods from Korea on SeAH’s sales to
          Canada that were subject to a Canadian dumping finding.”
SeAH’s April 2, 2018, Rebuttal Brief at 4-5 (PR-291).
31
  SeAH’s estoppel argument was based on the inconsistency between the arguments that
Maverick had made in OCTG1 and in the Line Pipe review. Id. As such, the estoppel
argument was logically distinct from SeAH’s assertion that Maverick’s claim was
inconsistent with Commerce’s decision in OCTG1.
32
  See, e.g., Zhaoqing Tifo New Fibre v. United States, 60 F. Supp. 3d 1328, 1346-47 n.23
(Ct. Int’l. Trade 2015) (“{T}he doctrine of exhaustion does not apply in situations where
the agency changes its position after a party’s case brief has been filed.”); Id. at 1347
(“{A} party may seek judicial review of an issue that it did not raise in a case brief if the
Department of Commerce did not address the issue until its final decision.”). See also
Calgon Carbon v. United States, slip op. 11-21 at 7 n.4 (Ct. Int’l. Trade Feb. 17, 2011);
Qingdao Taifa v. United States, 637 F. Supp. 2d 1231, 1237 (Ct. Int’l. Trade 2009).


                                            - 11 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19    Page 17 of 32



Indeed, they argue that our failure to address Alloy Piping in our initial brief in this appeal

is itself a sufficient basis to uphold Commerce’s determination.33

       That argument would earn a failing grade in any law school, because it fails to

recognize the difference between a Court’s holding and other dicta. The actual holding in

Alloy Piping was that normal value could be based on third-country sales notwithstanding

Petitioners’ allegation that the third-country sales were dumped.34 That holding does not

support Commerce’s determination to disregard SeAH’s sales to Canada.

       In reaching its decision in Alloy Piping, the Court did observe that it “agrees that the

goal of accuracy cannot be achieved if Commerce relies upon dumped third country prices

to calculate {normal value}.”35 But the Court offered no analysis of the statutory language

or structure to support that assertion. And, even if the Court’s statement was meant to

provide future guidance to Commerce, there is nothing in the Alloy Piping decision that

indicates that Commerce may simply adopt another country’s dumping determination as its

own, when the evidence demonstrates, as it does in this case, that the other country

followed methodologies that are inconsistent with U.S. law. In short, Alloy Piping does

not purport to address the issues we have raised in this appeal.

       For its part, Defendant-Intervenor Maverick tries to justify Commerce’s decision by

claiming that Commerce had, in an earlier case involving Polyester Staple Fiber from

Korea, disregarded third-country sales that were subject to a third-country dumping




33
  See Defendant’s Response Brief at 44 (citing Alloy Piping Products v. United States,
201 F.Supp.2d 1267 (Ct. Int’l Trade 2002)).
34
     See Alloy Piping, 201 F.Supp.2d at 1277 (Ct. Int’l Trade 2002).
35
     Id.


                                              - 12 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19   Page 18 of 32



finding.36 But Maverick’s argument ignores several important factual differences between

the Polyester Staple Fiber case and the first Line Pipe review. To begin with, when

Commerce was informed in Polyester Staple Fiber of the EU dumping finding, Commerce

did not simply disregard those sales. Instead, Commerce requested data for sales to

another potentially viable third-country market, and then utilized the criteria set forth in

Section 351.404(e) of its regulations to compare the third-country markets.37 In the Line

Pipe case, SeAH had another viable third-country market for Line Pipe in Singapore.38

But Commerce never requested data for SeAH’s sales to Singapore, and it never made a

comparison of SeAH’s sales to Singapore and Canada under the criteria set forth in Section

351.404(e) of its regulations.

36
     See Maverick’s Response Brief at 11-13.
37
   See Certain Polyester Staple Fiber from Korea, 68 Fed. Reg. 59,366 (Oct. 15, 2003),
and accompanying Issues and Decision Memorandum at cmt. 9 (“Given the E.U.'s finding
of dumping of Korean PSF, we believe that our request that East Young provide data on an
alternative third-country comparison market was justified and in accordance with our
regulations.”).
     In this regard, Section 351.404(e) of Commerce’s regulations provides that:
            {W}here prices in more than one third country satisfy the criteria of
            section 773(a)(1)(B)(ii) of the Act and this section, the Secretary
            generally will select the third country based on the following criteria:
            (1) The foreign like product exported to a particular third country is
                more similar to the subject merchandise exported to the United
                States than is the foreign like product exported to other third
                countries;
            (2) The volume of sales to a particular third country is larger than the
                volume of sales to other third countries;
            (3) Such other factors as the Secretary considers appropriate.
19 C.F.R. § 351.404(e).
38
  See SeAH’s Initial Brief at 5 n.7 (citing SeAH’s April 5, 2017, Submission at Appendix
A-1 (PR-42, CR-7)).


                                              - 13 -
 Case 1:18-cv-00169-CRK Document 76                   Filed 09/03/19   Page 19 of 32



       As a separate matter, there does not appear to have been any argument in the

Polyester Staple Fiber case concerning the legality of Commerce’s recognition of a foreign

country’s determination or about the consistency of the EU’s dumping-calculation

methodologies with U.S. law. The issue presented in this appeal is whether the statute

permits Commerce to adopt a foreign government’s findings without undertaking its own

examination of the underlying facts, especially when the evidence confirms that the foreign

government’s findings were not consistent with U.S. law. Nothing in Polyester Staple

Fiber addresses those issues.

       B.    This Court Should Continue to Find that Commerce’s Adjustment
             to Constructed Value for an Alleged Particular Market Situation
             Is Contrary to Law and Unsupported by Substantial Evidence

             1.   The Court’s Decision in NEXTEEL1 Is Not
                  Meaningfully Distinguishable from This Case

       As explained in our initial brief, Commerce’s finding of a particular market situation

in this case was based on the same facts and reasoning that the Court evaluated in

NEXTEEL1.39 In that case, the Court held that Commerce’s conclusion that a particular

market situation exists due to the cumulative effect of the same four factors alleged in this

case was unsupported by substantial evidence.40




39
     See id. at 19-21.
40
   See NEXTEEL1 at 11, 15. The four factors that were alleged to create a particular
market situation were: (1) alleged subsidies to Korean hot-rolled coil producers,
(2) alleged dumping of Chinese hot-rolled coil into the Korean market, (3) alleged strategic
alliances between Korean coil producers and pipe producers, and (4) alleged subsidization
of Korean electricity.


                                             - 14 -
 Case 1:18-cv-00169-CRK Document 76                   Filed 09/03/19    Page 20 of 32



                 a.   The Fact that Commerce Changed Its Position
                      between the Preliminary and Final Determinations
                      in OCTG1 Is Not a Meaningful Distinction

       Defendant argues that NEXTEEL1 is distinguishable from the present case, because,

in NEXTEEL1, the Court addressed a situation where Commerce changed its determination

between the preliminary and final results, while in this case Commerce made an

affirmative particular market situation finding in both the preliminary and final

determination.41 However, contrary to Defendant’s assertions, in NEXTEEL1, the Court

did not simply evaluate whether it was permissible for Commerce to change its finding on

the existence of a particular market situation between the preliminary and the final results.

Instead, the Court was presented with the first instance in which Commerce found a

particular market situation in Korea under Section 504 of the Trade Preference Extension

Act, and evaluated whether Commerce’s decision was supported by substantial evidence.

That is precisely the same determination the Court must make in this case.

       In NEXTEEL1, the Court reviewed the full record and held that “Commerce failed …

to substantiate its finding of one particular market situation with evidence on the record.”42

Significantly, Commerce’s preliminary and final determinations in the Line Pipe review

that is the subject of this appeal explicitly based the findings of a particular market

situation on Commerce’s earlier determination in OCTG1, which was the subject of the

NEXTEEL1 appeal.43 Since the Court’s decision in NEXTEEL1 rejected Commerce’s


41
     See Defendant’s Response Brief at 29-30.
42
     See NEXTEEL1 at 15.
43
   See Decision Memorandum for the Preliminary Results of the 2015-2016 Administrative
Review of the Antidumping Review of the Antidumping Duty Order on Welded Line Pipe
from Korea at 13 (Jan. 3, 2018) (hereinafter “Preliminary Decision Memo”) (PR-259). See
also Final I&D Memo at 14 (PR-322).


                                             - 15 -
 Case 1:18-cv-00169-CRK Document 76                  Filed 09/03/19   Page 21 of 32



conclusion in OCTG1, there is no reason for the Court to reach a different conclusion here,

where Commerce’s decision was explicitly based on findings in OCTG1 that were rejected

by the Court in NEXTEEL1.44

       In any event, the Court’s subsequent decision in the appeal of OCTG2 demonstrates

that Defendant’s attempt to distinguish NEXTEEL1 is invalid. In OCTG2, Commerce’s

preliminary and final determinations both found that there was a particular market

situation, explicitly relying on the final determination in OCTG1.45 On appeal, this Court

again held that Commerce’s particular market situation finding was not reasonable.46 In

short, this Court’s decision in NEXTEEL2 confirms that Commerce’s finding of a

particular market situation is unlawful, whether made for the first time in the final

determination (as in OCTG1) or whether made in both the preliminary and final

determinations.

                b.   The Record in This Case Is Substantively the
                     Same as the Record Before Commerce in OCTG1

       Defendant and Defendant-Intervenors California Steel Industries, TMK IPSCO, and

Welspun Tubular LLC USA (hereinafter “Welspun”), also argue that additional factual

information was submitted in this case that was not part of the record in OCTG1.47

However, the determinative facts and legal arguments presented by the parties in this

review are the same as those presented in OCTG1. Indeed, Commerce’s final



44
     See Final I&D Memo at 13 (PR-322) (referencing OCTG1).
45
     See OCTG2 I&D Memo at 17.
46
     NEXTEEL2 at 11-15.
47
  See Defendant’s Response Brief at 25-26; Defendant-Intervenor Welspun’s Response
Brief at 19.


                                            - 16 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19    Page 22 of 32



determination explicitly noted that “the PMS allegation itself and the record evidence

concerning the allegation — remained largely unchanged from those which led to the

finding of a PMS in Korea in the other reviews.”48

       In fact, a closer look at the “additional” information submitted by Petitioner reveals

that none of that information related to how the four alleged factors affected the cost of

production such that it was outside the ordinary course of trade, as required by the statute.

Commerce even recognized that the particular market situation allegation made by

Maverick Tube Corporation in this case was the same that Maverick provided in OCTG2.49

The Court has already evaluated the record provided in OCTG2, noted Commerce’s

admission of that record’s factual similarity to OCTG1,50 and held that “Commerce’s

determination of the existence of a particular market situation … is unsupported by

substantial evidence.”51

       Since neither Defendant nor Welspun have demonstrated that the Court’s previous

decisions were clearly erroneous, the Court should simply affirm its prior decisions and

reverse Commerce’s finding of a particular market situation in this case.52



48
     See Final I&D Memo at 13 (PR-322) (referencing OCTG1).
49
     See Final I&D Memo at 10 (PR-322).
50
  See NEXTEEL2 at 14 (“Commerce itself stated, ‘{W}e agree with Maverick that facts in
the instant review are largely identical to the facts in the first administrative review, and
the same evidence is on the record of the instant review.’” (citation omitted)).
51
     See id. at 15.
52
  Although “technically the factual basis may be different {in trade cases} because
different entries during different time periods are involved, if the determinative facts and
legal arguments do not vary, judicial economy is served by application of stare decisis
principles.” E.I. DuPont De Nemours & Co. v. United States, 23 Ct. Int’l Trade 343, 1999
WL 378258, at *5 (Ct. Int’l Trade 1999) (emphasis added).
                                                            (footnote continued on following page)

                                              - 17 -
 Case 1:18-cv-00169-CRK Document 76                  Filed 09/03/19    Page 23 of 32



                 c.   Commerce’s Decision Not to Defend its Particular
                      Market Situation Decision in NEXTEEL1 Does Not
                      Prevent the Court from Relying on That Case

       Although Commerce chose not to argue the merits of its particular market

determination in OCTG1, the Court in NEXTEEL1 still evaluated Commerce’s decision

based on the substantiality of evidence. In addition, the petitioners in that case fully

briefed and presented an exhaustive defense of their particular market situation allegation.

The Court reviewed the entire record of the underlying administrative review,53 and

concluded that the record did not substantially support a finding of a particular market

situation. Therefore, the Court’s decision in NEXTEEL1 addressed the merits of

Commerce’s particular market situation determination. There is no basis for Defendant’s

suggestion54 otherwise.

       Furthermore, in NEXTEEL2, the government did argue the merits of Commerce’s

particular market situation finding. Nonetheless, the Court found those arguments

unpersuasive, and concluded, once again, that Commerce’s determination was not

supported by substantial evidence, affirming its decision in NEXTEEL1.55 In such

circumstances, the Court should follow the decisions in NEXTEEL1 and NEXTEEL2, and

thus again reject Commerce’s finding of a particular market situation in this case.



(footnote continued from previous page)
   When reviewing for clear error, a “court must ask whether, ‘on the entire evidence,’ it is
‘left with the definite and firm conviction that a mistake has been committed.’” See Easley
v. Cromartie, 532 U.S. 234, 242 (2001) (quoting United States v. United States Gypsum
Co., 333 U.S. 364, 395 (1948)).
53
     Transcript of Oral Argument at 77, NEXTEEL1.
54
     Defendant’s Response Brief at 29-30.
55
     See NEXTEEL1 at 11.


                                            - 18 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19    Page 24 of 32



            2.   Commerce’s Finding Was Insufficient,
                 on Its Face, to Satisfy the Statutory
                 Requirement for Adjusting Constructed Value

       As explained in our initial brief, the statute permits an adjustment to constructed value

only when, as a result of a “particular market situation,” the cost of materials and other

inputs “does not accurately reflect the cost of production in the ordinary course of trade.”56

In the absence of such a finding, Commerce is not permitted to depart from the normal cost

calculation methodologies.

       In its determination, Commerce purported to find in this case that there was a

“particular market situation” that “distorted” the prices for the steel coil inputs used by

Korean Line Pipe manufacturers.57 However, as explained in our initial brief, Commerce

failed to find that the alleged “distortions” resulted in prices for steel coils that did “not

accurately reflect the cost of production in the ordinary course of trade.”58 In such

circumstances, Commerce’s determination fails to satisfy the statutory requirements for

making an adjustment to constructed value.

       Tellingly, neither Defendant nor Defendant-Intervenors have pointed to record

evidence that identifies “the cost of production in the ordinary course of trade” for the

inputs in question. They have not attempted to argue that prices for steel coils in Korea

failed to reflect the “cost of production” of those inputs. Nor have they addressed how the

“the cost of production in the ordinary course of trade” is distorted by the four alleged

factors when there is evidence that several of the factors do not apply to SeAH and other



56
     See SeAH’s Initial Brief at 21 (quoting 19 U.S.C. § 1677b(e)).
57
     Final I&D Memo at 18 (PR-322).
58
     SeAH’s Initial Brief at 21-23.


                                              - 19 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19    Page 25 of 32



respondents in the case. Instead, they contend only that such a finding is unnecessary

because “the plain meaning of the statutory term ‘particular market situation,’ specifically

the use of the term ‘market’ rather than the term ‘company,’ suggests that the inquiry

generally concerns a particular market and is not company-specific.”59

       That argument completely misses the point.

       For purposes of this appeal, it is not necessary for the Court to decide whether the

statutory provision permitting adjustments to constructed value requires the “cost of

production” analysis to be based on a market-wide or company-specific analysis. It is

enough simply to recognize that, under the statute, a finding of generalized “distortions”

due to a “particular market situation” is not sufficient. The statute contains an additional

requirement, which cannot be ignored.60 Before making an adjustment to constructed

value, the statute requires Commerce to undertake an additional step — analyzing whether

whatever “particular market situation” it has found resulted in an input cost that “does not

accurately reflect the cost of production in the ordinary course of trade.” Because

Commerce failed to make any findings on that issue (either on a market-wide or company-

specific basis), its decision to adjust constructed value in this case cannot be upheld.




59
     See Defendant’s Response Brief at 36; Welspun’s Response Brief at 36.
60
  See, e.g., United States v. Menasche, 348 U.S. 528, 538-39 (1955); Rubin v. Islamic
Republic of Iran, 138 S. Ct. 816, 824 (2018) (A court’s reading of a statute must be
“consistent ‘with one of the most basic interpretive canons, that a statute should be
construed so that effect is given to all its provisions, so that no part will be inoperative or
superfluous, void or insignificant.’”) (quoting Corley v. United States, 556 U.S. 303, 314
(2009)).


                                              - 20 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19    Page 26 of 32



             3.   Commerce’s Use of a “Particular Market Situation”
                  Adjustment Based on the Adverse-Facts-Available Subsidy
                  Rate Applied to POSCO in the Hot-Rolled Coil CVD
                  Investigation Is Contrary to Law and Must Be Revised

                  a.   Commerce Failed to Make the Required Statutory
                       Determination of an Upstream Subsidy Before
                       Adjusting Respondents’ Cost of Production

       Even if there had been some basis for Commerce to find that a particular market

situation did exist, its chosen adjustment for a particular market situation would still be

unsupported by substantial evidence. As explained in our initial brief, Commerce’s

particular market situation adjustment to respondents’ cost of production in this case was

based entirely on the subsidy rate from the countervailing duty investigation of Hot-Rolled

Coil from Korea.61

       However, Commerce failed to evaluate whether and to what extent the subsidies

purportedly received by Korean hot-rolled coil input suppliers were passed on to Line Pipe

producers in this case. As explained in our initial brief, the statute is clear on its face that

Commerce cannot presume that subsidies to a producer of an upstream product actually

provide benefits to a downstream product.62 Instead, the upstream subsidy provision of

Section 771A of the Tariff Act requires Commerce to determine based on evidence, and

not just assume, that there is a “competitive benefit” realized by the downstream product.63

In the absence of such a finding, Commerce cannot conclude that Korean pipe producers

derived any benefit from subsidized Korean hot-rolled coil.




61
     See SeAH’s Initial Brief at 26.
62
     Id. at 26 n.58.
63
     See 19 U.S.C. § 1677-1.


                                              - 21 -
 Case 1:18-cv-00169-CRK Document 76                     Filed 09/03/19   Page 27 of 32



       Welspun claims that Commerce and the Court have held that input subsidies can

generally be assumed to affect the cost of downstream products.64 However, the two cases

they cite for that proposition do not support their claim.

       The first case they cite involved the determination of surrogate values for inputs in a

case involving a non-market economy country.65 In that case, Commerce decided to use

surrogate values rather than the amount the respondent actually paid for inputs from a

market-economy supplier that had received subsidies. On appeal, the Court held that

Commerce could properly disregard the market-economy prices if it had “reason to believe

or suspect” that the inputs were subsidized.66 Significantly, the Court did not find that the

full subsidy amount was passed-through to the downstream producer, and it did not hold

that Commerce could adjust the normal value of the downstream product based on the

subsidy rate received by the input supplier.

       Welspun also cites a Commerce determination in a Section 129 proceeding to support

its position.67 In that proceeding, Commerce applied Section 777A(f) of the Tariff Act,

which provides when Commerce may reduce antidumping duties due to the effect of a

countervailable subsidy on the dumping margin.68 Contrary to Welspun’s claim,

Commerce did not make an adjustment for the full amount of the input subsidies that were


64
     See Welspun’s Response Brief at 24-25.
65
  See id. (citing China Nat. Mach. Imp. & Exp. Corp. v. United States, 27 Ct. Int’l Trade
255, 265 (Ct. Int’l Trade 2003)).
66
     Id.
67
  See id. (citing Determinations under Section 129 of the Uruguay Round Agreements Act,
77 Fed. Reg. 52,683 (Aug. 30, 2012), and accompanying Issues and Decision
Memorandum for Certain New Pneumatic Off-the-Road Tires from China at 20).
68
     19 U.S.C. § 1677f-1.


                                               - 22 -
 Case 1:18-cv-00169-CRK Document 76                  Filed 09/03/19    Page 28 of 32



found. Commerce specifically justified that position on the grounds that there was “no

affirmative cost or pricing evidence on any basis … that substantiates a claim of full

subsidy pass-through.”69 In short, the case cited by Welspun actually supports the view

that a full pass-through of subsidies cannot be presumed.

     Both the statute and agency practice require that any adjustment due to an upstream

subsidy be based on actual evidence of the extent that the subsidy affects the downstream

price. Commerce failed to make any evidentiary finding regarding pass-through subsidies

in this case. As a result, Commerce cannot make a particular market situation adjustment

to respondents’ cost of production using the Hot-Rolled Coil countervailing duty rate.

               b.   Commerce Failed to Support Its
                    Chosen Particular Market Situation
                    Adjustment with Substantial Evidence

     As explained in our initial brief, it is undisputed that Commerce had available more

recent evidence concerning Korean government subsidization to POSCO on which it

imposed a duty that was not based solely on the application of adverse facts available. For

example, the findings in the Cut-to-Length Plate from Korea covered a period more

contemporaneous with the review period in this case, and the Plate investigation addressed

the very same subsidies analyzed in the earlier Hot-Rolled Coil investigation, none of

which were specific to a particular product. 70 Welspun contends that Commerce’s

findings in the Plate investigation are irrelevant, because steel plate is not used in making


69
  See Certain New Pneumatic Off-the-Road Tires from China, 77 Fed. Reg. 52,683 (Aug.
30, 2012), and accompanying Issues and Decision Memorandum at 20.
70
  See SeAH’s Initial Brief at 27-29. In its determination in the Cut-to-Length Plate case,
Commerce assigned POSCO a total subsidy rate of 4.31 percent, based on the application
of partial adverse facts available for certain subsidy programs. See Certain Carbon and
Alloy Steel Cut-to-Length Plate from Korea, 82 Fed. Reg. 16,341 (April 4, 2017).


                                            - 23 -
 Case 1:18-cv-00169-CRK Document 76                   Filed 09/03/19   Page 29 of 32



Line Pipe.71 But even if Welspun’s assertion were correct,72 it does not explain why an

earlier adverse-facts-available rate for the very same subsidies to the very same company

should be used, when more recent information identifying the lower actual benefit from

those subsidies was available to Commerce at the time it made its determination.

       In this regard, the Court may also take notice of the fact that Commerce has recently

completed its first administrative review of the countervailing duty order on Hot-Rolled

Coil, which shows that the lower rates calculated in the Plate investigation are themselves

much too high. In fact, the current subsidy rate for POSCO’s hot-rolled coils (which was

based on information submitted by POSCO for its 2016 fiscal year, and not on total

adverse facts available) is only 0.54 percent.73 In such circumstances, there is simply no

evidence on the record supporting the contention that a subsidy rate based on the

adverse-facts-available POSCO rate of 58.68 percent rate was reasonably reflective of the

economic reality during the review period.74

       Finally, it should be noted that Commerce recently completed its remand

determination in the appeal of the Hot-Rolled Coil investigation — which reduced the


71
     See Welspun’s Response Brief at 33.
72
  In reality, steel plate (not hot-rolled coil) is used as the raw material for many of SeAH’s
Line Pipe products. See, e.g., SeAH’s Case Brief at 9 (PR-286, CR-327). However,
Commerce did not make a “particular market situation” adjustment in this review to the
cost of steel plates used by SeAH.
73
  See Certain Hot-Rolled Steel Flat Products from Korea, 84 Fed. Reg. 28,461 (June 19,
2019) as amended by Certain Hot-Rolled Steel Flat Products from Korea: Amended Final
Results of the First Administrative Review, 84 Fed. Reg. 35,604 (July 24, 2019).
74
   See Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370, 1378 (Fed.
Cir. 2013) (citations omitted) (“{W}hile various methodologies are permitted by the
statute, it is possible for the application of a particular methodology to be unreasonable in a
given case.” As a result, “{f}orm should be disregarded for substance and the emphasis
should be on economic reality.”).


                                             - 24 -
 Case 1:18-cv-00169-CRK Document 76                    Filed 09/03/19   Page 30 of 32



overall adverse-facts-available subsidy rate for POSCO from 58.68 percent to 42.47

percent.75 Consequently, even if Commerce were permitted to ignore the findings in the

Plate investigation, there still would be no justification for Commerce’s reliance on the

adverse-facts-available determination in the original Hot-Rolled Coil investigation as the

basis for its particular market situation adjustment in this case.

       C.   SeAH Has Not Waived Arguments Concerning
            Commerce’s Use of the Differential Pricing Analysis

       As noted in our initial brief, we believe that the “Differential Pricing Analysis” used

by Commerce to determine whether “targeted dumping” existed in this case is contrary to

law and unsupported by evidence. However, because Commerce found that “targeted

dumping” does not exist in this case, and because we agree with that conclusion, our

concerns about the use of the Differential Pricing Analysis are moot.

       Defendant-Intervenor Maverick contends that our failure to detail our objections to

the Differential Pricing Analysis in our brief means that we have waived those

arguments.76 That assertion is false. Because we agree with Commerce’s conclusion, we

cannot now challenge the methodology by which Commerce reached that conclusion: As

the Court undoubtedly is aware, a ruling by the Court on Commerce’s methodology, when

no party has challenged the outcome of that methodology, would constitute an

impermissible advisory opinion.77




75
     See POSCO v. United States, 378 F. Supp. 3d 1348, 1351-52 (Ct. Int’l Trade 2019).
76
     See Maverick’s Response Brief at 13.
77
  See U.S. CONST. art. III, § 2. See also, e.g., Camreta v. Greene, 563 U.S. 692, 717
(2011).


                                              - 25 -
 Case 1:18-cv-00169-CRK Document 76               Filed 09/03/19    Page 31 of 32



                                     CONCLUSION

    For the foregoing reasons, we respectfully request that the arguments of Defendant

and Defendant-Intervenors be rejected, and that SeAH’s motion for judgment on the

agency record be granted.

                                          Respectfully submitted,

                                          /s/Jeffrey M. Winton

                                          Jeffrey M. Winton
                                          Amrietha Nellan
                                          Jordan Fleischer
                                          LAW OFFICE OF JEFFREY M. WINTON PLLC
                                          1900 L Street, N.W., Suite 611
                                          Washington, D.C. 20036
                                          (202) 774-5500

                                          Attorneys for SeAH Steel Corporation


September 3, 2019




                                         - 26 -
    Case 1:18-cv-00169-CRK Document 76               Filed 09/03/19     Page 32 of 32



                                 Certificate of Compliance


     Pursuant to the Court’s “Standard Chambers Procedures,” I, Jeffrey M. Winton,
hereby certify that the word count function of the word-processing system used to prepare
the foregoing brief indicates that the brief contains 6,884 words including headings,
footnotes, and quotations, but not including the cover, caption, table of contents, table of
authorities, any addendum containing statutes, rules or regulations, any certificates of
counsel, and counsel’s signature block.



                                                /s/Jeffrey M. Winton



September 3, 2019
